Citation Nr: 1442256	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, to include service in the Republic of Vietnam.  His awards include the Combat Infantry Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the proceeding is of record.   

When this case was before the Board in June 2011, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


REMAND

The Veteran contends that service connection is warranted for a skin disability because it was caused by in-service events or herbicide exposure.  In his October 2010 hearing, he provided competent and credible evidence that his skin disability began immediately after service and has continued ever since.

When the case was before the Board in June 2011, the Board directed that the Veteran be provided a VA examination to determine the etiology of his skin disability.  The examiner was instructed to presume that the Veteran was a reliable historian for the purposes of the opinion.  At the resulting VA examination in September 2011, the examiner opined that the Veteran's skin condition was less likely as not related to service due solely to the lack of documented treatment during and after service.  However, the opinion does not indicate that the Veteran's statements, including those regarding his inability to receive treatment during service, his self-medication, and his continuity of symptomatology since a week after discharge from service, were taken into account.  Therefore, another VA examination is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

     2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise, other than the September 2011 examiner, to determine the nature and etiology of the Veteran's skin disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  The examiner should provide an opinion with respect to each skin disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include exposure to herbicides.  

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian and should take into account his statements regarding his in-service experiences and the continuity of his symptomatology since one week after separation from service. 

     The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



